FIi.ED
sePzozoia

Cl K,U. . _
UNITED STATES DISTRICT COURT carlin w?°'¢».'i'l>'»'l¥i§§?'é`f,ll‘$i§la

FOR THE DISTRICT OF COLUMBIA

Donald White, )
Plaintiff, §
v. § civil A¢rion NO. /3" /$¢33 ¢M//?

Barack H. Obama, l §
Defendant. §

)

MEMORANDUM OPINION

This matter is before the Court on review of plaintiffs pro se complaint and application
to proceed in forma pauperis. The application will be granted and the case will be dismissed
pursuant to 28 U.S.C. § 191 S(e)(Z)(B)(i) (requiring dismissal of a case upon a determination that
the complaint is frivolous).

Plaintiff, a resident of Pittsburgh, Pennsylvania, sues President Barack H. Obama. He
alleges that "his having been recently awarded an IRS Settlement Disbursement . . . perhaps has
led to the proximate causations attributable to the charges raised against the defendant." The only
purported charges "superficially describe [defendant’s] disrespect for others than himself and his
disrespect for the laws." Compl. at l. Since the complaint "lacks an arguable basis either in law
or in fact," Nez`tzke v. Williams, 490 U.S. 319, 325 (1989), it will be dismissed. See Crisaji v.
Holland, 655 F.Zd 1305, 1307-08 (D.C. Cir. 1981) ("A court may dismiss as frivolous
complaints . . . postulating events and circumstances of a wholly fanciful kind."). A separate

Order accompanies this Memorandum Opinio

Date: September  ,2013